Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant amended Claim 5 to recite “the thermoset is free of polybutadiene” and points to paragraph 16 of the specification for support. While the specification has support for negatively reciting specifically 1,2-vinyl polybutadiene from the thermoset, there is no support in the specification for negatively reciting all polybutadienes from the thermoset.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 12, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2010/0307803) in view of Arthur et al. (US 4849284 A) and Japp et al. (US 2006/0180936 A1).
Regarding Claims 1 and 21, Paul discloses a dielectric composite comprising a thermosetting composition (Abstract) comprising a functionalized poly(arylene ether) (para 0028), a triallyl cyanurate (para 0054), and a polybutadiene such as RICON 184MA6 (para 0042) (i.e. the same functionalized block copolymer disclosed in the present invention, Table 1). Paul discloses the composite further comprises filler such as fused amorphous silica (0032), having a particle size of 0.1 to 15 microns (0033), which can be treated with a silane coupling agent (0034, 0056). Paul further discloses the composite may comprise woven glass or polyester fiber (para 0079) (i.e. reinforcing fabric).
Paul does not disclose the fused silica is hydrophobic.
Arthur discloses an electrical substrate material (abstract) comprising amorphous fused silica powder, which is coated in phenyl silane to make it hydrophobic and to increase adhesion, strength, and dimensional stability (Col 4, lines 15-45).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul to incorporate the teachings of Arthur, to produce the dielectric composite wherein the fused silica powder is coated in phenyl silane. The coated fused silica would be hydrophobic, and doing so would increase adhesion, strength, and dimensional stability of the product.
Paul in view of Arthur does not disclose the hydrophobized fused silica comprises a surface treatment derived from a flourosilane.
Japp discloses a dielectric composition for forming a dielectric layer usable is circuitized substrates (Abstract). Japp discloses the composition comprises silica fillers (para 0037) which are treated with a flourosilane coupling agent such as tridecafluoro-1,1,2,2-tetrahydrooctyl-1-trichlorosilane, which assists in chemical bonding of the silica to resin, improves adhesion between the dielectric material and conductive materials, and provides good alkaline resistance to the composite layer (para 0044).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur to incorporate the teachings of Japp and produce the dielectric composite wherein the hydrophobized fused silica is treated with a flourosilane coupling agent such as tridecafluoro-1,1,2,2-tetrahydrooctyl-1-trichlorosilane. Doing so would assist in chemical bonding of the silica to resin, improve adhesion between the dielectric material and conductive materials, and provide good alkaline resistance to the composite layer.
Regarding Claim 2, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the dielectric material has a UL 94 rating of V-0 (para 0063) and a thickness of 5 to 100 microns (para 0083). 
Paul further discloses the dielectric composite has a dissipation factor of less than or equal to about 0.005 measured at 10 gigahertz (para 0058). While there is no explicit disclosure in Paul that the dissipation factor is measured when the dielectric composite is exposed to 50 percent relative ambient humidity, given that Paul discloses dissipation factor identical to that claimed and further, given that Paul in view of Arthur disclose dielectric composite identical to that claimed, it is clear that the dissipation factor of the dielectric composite of Paul in view of Arthur would inherently meet that presently claimed.
Regarding Claim 3, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the functionalized poly(arylene ether) may be SA 5587 or OPE-2St (Table 1), which the specification of the present invention discloses are suitable functionalized poly(arylene ether)s, having a number average molecular weight as claimed (paras 0021-0022).
Regarding Claim 4, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the thermosetting composition comprises about 40 to about 60 wt % of the poly(arylene ether) (para 0050).
Regarding Claim 6, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the thermoset comprises 1 to 80 wt% of the polybutadiene (which may be a functionalized block copolymer, as discussed above) (para 0050). Paul further discloses the dielectric composition (i.e. the dielectric composite minus the reinforcing fabric) comprises at least 15 volume percent (vol %) of the filler composition (para 0035). While Paul discloses the amount of filler in vol% and the claim requires wt%, given the broad range of filler disclosed by Paul, it is clear that the amount disclosed by Paul would overlap that presently claimed absent evidence to the contrary. Paul further discloses Example A, wherein the thermoset is 18.04 g and the silica dispersion is 19.17 g, so that the silica dispersion is 52 wt% of the total weight of the dielectric composite, not including the reinforcing fabric (Table 2).
Regarding Claim 7, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. As discussed above, Paul discloses the polybutadiene may be RICON 184MA6 (para 0042), which according to the specification of the present invention is a maleinized styrenic block copolymer (Table 1). Paul further discloses the functionalized poly(arylene ether) may be a methacrylate functionalized poly(arylene ether) (para 0039).
Regarding Claim 12, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the dielectric composite may further comprise flame retardants selected so as to enhance or not substantially adversely affect the electrical properties of the product (para 0052). It would be obvious for a person having ordinary skill in the art to optimize the amount of flame retardant, including that claimed, to increase flame resistance without substantially adversely affecting the electrical properties of the product.
Regarding Claim 15, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses partially cured layers of the dielectric material, having a thickness of about 5 to about 100 micrometers (para 0082-0083).
Regarding Claim 16, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses circuit laminates comprising the dielectric material and at least one conductive layer (para 0102).
Regarding Claim 17, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 16 above. Paul further discloses the conductive layer has an Rz value of 3.5-5.5 microns (para 0107).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur and Japp as applied to claim 1 above, and further in view of Scholz (US 2017/0145266 A1).
Regarding Claim 9, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above, including that the hydrophobic fused silica is coated with phenyl silane (Arthur, Col 4, lines 15-45). Paul in view of Arthur does not disclose the hydrophobic fused silica having a D90 particle size of 1 to 20 microns.
Scholz discloses a composition for a circuit assembly (abstract) comprising filler including amorphous fused silica, specifically fused spherical silica, to provide desired dielectric constant (para 0065). Scholz discloses use of FB-8S (para 0110, Table 1, Silica 4) which is identical to the fused silica used in the present invention and therefore would have D90 as claimed (Specification, Table 1), and Scholz discloses the filler may be surface treated with a silane coating (0069).
It would have been obvious to a parson having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur and Japp to incorporate the teachings of Scholz to produce the dielectric composite wherein the amorphous fused silica coated with phenyl silane is FB-8S, which has a D90 particle size as claimed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur, Japp,  Sanville, Jr. et al. (US 5670250), Kitai et al. (US 2016/0145370), and Kayama et al. (US 2009/0014062).
Regarding Claim 10, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the filler may also include fumed silica and/or titanium dioxide (para 0032; Table 3, Exs. C and E; Table 5, Ex. H). 
Paul in view of Arthur and Japp does not disclose the fumed silica being hydrophobic methacrylate functionalized, or the D90 particle size of the titanium dioxide.
Sanville Jr. discloses a prepreg composition for circuit boards comprising  titanium dioxide to enhance aesthetics (col.6, lines 5-7 and col.7, lines 6-8) and discloses hydrophobic fumed silica as a flow modifying agent (col.7, lines 4-5 and 45-66). 
Kitai discloses a polyphenylene ether composition comprising silica modified with methacryl silane (paragraph 0079, lines 22 and 24-27) in order to increase heat resistance and flame retardance and have high peel strength (para 0079, lines 3-4 and 29-32).
Kayama discloses titanium dioxide with D90 of 2.2 microns or less (para 0251) in order that the titanium dioxide has good dispersability and is excellent in the uniformity of particle size (para 0153).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur and Japp to incorporate the teachings of Sanville, Jr., Kitai, and Kayama and produce the dielectric composite comprising hydrophobic fumed silica modified with methacryl silane and titanium dioxide having a D90 particle size of 2.2 micron or less in amounts as claimed. Doing so would enhance aesthetics and improve uniform distribution of materials, increase heat resistance and flame retardance, impart high peel strength, and provide good dispersability. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur and Japp as applied to claim 1 above, and further in view of Sanville, Jr..
Regarding Claim 11, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul does not disclose the dielectric composite comprising hydrophobic fumed silica and titanium dioxide in a ratio of 1:2 to 2:1.
Sanville Jr. discloses a prepreg composition for circuit boards comprising 1-5% titanium dioxide to enhance aesthetics (col.6, lines 5-7 and col.7, lines 6-8) and discloses 5-10 vol.% hydrophobic fumed silica as a flow modifying agent (col.7, lines 4-5 and 45-66). Formulation #7 discloses weight ratio of the fumed silica to titanium dioxide of 1.325 (Formulation #7 (col.10, line 64 and col.11, lines 9 and 14)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur and Japp and produce the dielectric composite comprising hydrophobic fumed silica and titanium dioxide in a weight ratio as claimed. Doing so would enhance aesthetics and improve uniform distribution of materials.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur and Japp as applied to claim 1 above, and further in view of Leach (US 2017/0218171 A1).
Regarding Claim 13, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul does not disclose the dielectric composite comprises the reinforcing fabric in an amount of 5 to 40 wt%.
Leach discloses a circuit assembly with dielectric layers (paras 0002, 0007) wherein the dielectric layer comprises thermosetting polymers (para 0015) and woven glass to control shrinkage and provide high mechanical strength (para 0061). The examples disclose using amount of woven glass of 20-25% (para 0078-Table 3).
It would have been obvious to a person having ordinary skill in the art to modify Paul in view of Arthur and Japp to incorporate the teachings of Leach to produce the dielectric composite comprising 20-25% woven glass (i.e. reinforcing fabric). Doing so would control shrinkage and provide high mechanical strength.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur and Japp as applied to claim 1 above, and further in view of Leach and AGY.
Regarding Claim 14, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul does not disclose the reinforcing fabric comprises at least one of L glass fibers or quartz fibers, or that the dielectric composite comprises the reinforcing fabric in an amount of 5 to 40 wt%.
Leach discloses a circuit assembly with dielectric layers (paras 0002, 0007) wherein the dielectric layer comprises thermosetting polymers (para 0015) and woven glass to control shrinkage and provide high mechanical strength (para 0061). The examples disclose using amount of woven glass of 20-25% (para 0078-Table 3).
It would have been obvious to a person having ordinary skill in the art to modify Paul in view of Arthur and Japp to incorporate the teachings of Leach to produce the dielectric composite comprising 20-25% woven glass (i.e. reinforcing fabric). Doing so would control shrinkage and provide high mechanical strength.
AGY discloses using L-glass yarns in printed circuit boards to provide low Dk and Df, enable higher processing speeds while minimizing signal loss and minimize CTE mismatch (page 1, Benefits). AGY further discloses states that L-glass has improved properties over E-glass (page 2, first column, last paragraph), which is disclosed by Paul (para 0079) and Leach (para 0061).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur, Japp, and Leach to use L-Glass yarns as the glass fiber of the reinforcing fabric. Doing so would provide low Dk and Df, enable higher processing speeds while minimizing signal loss and minimize CTE mismatch.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur, Japp,  Sanville, Jr., Kitai et al. (US 2016/0145370), Kayama et al. (US 2009/0014062) and Leach.
Regarding Claim 18, Paul discloses a dielectric composite comprising a thermosetting composition (Abstract) comprising a functionalized poly(arylene ether) (para 0028), a triallyl cyanurate (para 0054), and a polybutadiene such as RICON 184MA6 (para 0042) which according to the specification of the present invention is a maleinized styrenic block copolymer as claimed (Table 1). Paul discloses the composite further comprises filler such as fused amorphous silica (0032), which can be treated with a silane coupling agent (0034, 0056). Paul further discloses the composite may comprise woven glass fiber (para 0079) (i.e. reinforcing fabric).
Paul further discloses the dielectric composition (i.e. the dielectric composite minus the reinforcing fabric) comprises at least 15 volume percent (vol %) of the filler composition, with the remainder being a thermosetting composition (i.e. up to 85 vol% thermoset) (para 0035). While Paul discloses the amount of thermosetting composition and filler in vol% and the claim requires wt%, given the broad range of thermosetting composition and filler disclosed by Paul, it is clear that the amounts disclosed by Paul would overlap that presently claimed absent evidence to the contrary. Paul further discloses Example A, wherein the thermoset is 18.04 g and the silica dispersion is 19.17 g, so that the thermoset is 48 wt%  and the fused silica dispersion is 52 wt% of the total weight of the dielectric composite, not including the reinforcing fabric (Table 2).
Paul further discloses the dielectric composite may further comprise flame retardants selected so as to enhance or not substantially adversely affect the electrical properties of the product (para 0052). It would be obvious for a person having ordinary skill in the art to optimize the amount of flame retardant, including that claimed, to increase flame resistance without substantially adversely affecting the electrical properties of the product.
Paul does not disclose the fused silica is hydrophobic.
Arthur discloses an electrical substrate material (abstract) comprising amorphous fused silica powder, which is coated in phenyl silane to make it hydrophobic and to increase adhesion, strength, and dimensional stability (Col 4, lines 15-45).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul to incorporate the teachings of Arthur, to produce the dielectric composite using fused silica powder coated in phenyl silane. The coated fused silica would be hydrophobic, and doing so would increase adhesion, strength, and dimensional stability of the product.
Paul in view of Arthur does not disclose the hydrophobized fused silica comprises a surface treatment derived from a flourosilane.
Japp discloses a dielectric composition for forming a dielectric layer usable is circuitized substrates (Abstract). Japp discloses the composition comprises silica fillers (para 0037) which are treated with a flourosilane coupling agent, which assists in chemical bonding of the silica to resin, improves adhesion between the dielectric material and conductive materials, and provides good alkaline resistance to the composite layer (para 0044).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur to incorporate the teachings of Japp and produce the dielectric composite wherein the hydrophobized fused silica is treated with a flourosilane coupling agent. Doing so would assist in chemical bonding of the silica to resin, improve adhesion between the dielectric material and conductive materials, and provide good alkaline resistance to the composite layer.
Paul further discloses the filler may also include fumed silica and/or titanium dioxide (para 0032; Table 3, Exs. C and E; Table 5, Ex. H) having a particle size of 0.1 to 15 microns (0033), but Paul in view of Arthur does not disclose the fumed silica being hydrophobic or methacrylate functionalized, D90 particle size of the titanium dioxide, or the amounts of fumed silica and titanium dioxide claimed.
Sanville Jr. discloses a prepreg composition for circuit boards comprising 1-5% titanium dioxide to enhance aesthetics (col.6, lines 5-7 and col.7, lines 6-8) and discloses 5-10 vol.% hydrophobic fumed silica as a flow modifying agent (col.7, lines 4-5 and 45-66). Formulation #7 discloses fumed silica is 2.3 wt% of the formulation (5.3 g/226.5 g) (Formulation #7 (col.10, line 64 and col.11, lines 1-14)).
Kitai discloses a polyphenylene ether composition comprising silica modified with methacryl silane (paragraph 0079, lines 22 and 24-27) in order to increase heat resistance and flame retardance and have high peel strength (para 0079, lines 3-4 and 29-32).
Kayama discloses titanium dioxide with D90 of 2.2 microns or less (para 0251) in order that the titanium dioxide has good dispersability and is excellent in the uniformity of particle size (para 0153).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur and Japp to incorporate the teachings of Sanville, Jr., Kitai, and Kayama and produce the dielectric composite comprising 2.3 wt% hydrophobic fumed silica modified with methacryl silane and 1-5 wt% titanium dioxide having a D90 particle size of 2.2 micron or less in amounts as claimed. Doing so would enhance aesthetics and improve uniform distribution of materials, increase heat resistance and flame retardance, impart high peel strength, and provide good dispersability. 
Paul in view of Arthur, Japp, Sanville, Jr., Kitai, and Kayama does not disclose the dielectric composite comprises the reinforcing fabric in an amount of 5 to 40 wt%.
Leach discloses a circuit assembly with dielectric layers (paras 0002, 0007) wherein the dielectric layer comprises thermosetting polymers (para 0015) and woven glass to control shrinkage and provide high mechanical strength (para 0061). The examples disclose using amount of woven glass of 20-25% (para 0078-Table 3).
It would have been obvious to a person having ordinary skill in the art to modify Paul in view of Arthur, Japp, Sanville, Jr., Kitai, and Kayama to incorporate the teachings of Leach to produce the dielectric composite comprising 20-25% woven glass (i.e. reinforcing fabric). Doing so would control shrinkage and provide high mechanical strength.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koes (US 9809690 B2) in view of Arthur and Japp.
Regarding Claim 5, Koes discloses a composite dielectric substrate comprising a thermosetting resin composition comprising a thermosetting resin, monomeric and polymeric triallyl (iso)cyanurate, and inorganic filler (Abstract). The substrate may comprise a fabric reinforcement (Col 10, lines 54-56). The thermosetting resin may comprise a poly(arylene) ether (Col 9, lines 47-48) such as a functionalized poly(arylene) ether (Col 10, line 30). The thermosetting resin may further include additional forms of functionalized poly(arylene) ether, including a block copolymer (Col 9, lines 47-50). Koes further discloses the inorganic filler may comprise particulate filler such as fused silica (amorphous or spherical) (Col 14, lines 24-26, 28-29, 42). The resin composition comprises 10-70 wt% inorganic filler based on the total weight of the composition (i.e. the composite minus the reinforcing fabric) (Col 14, lines 60-63); therefore, the thermosetting resin composition comprises 30-90% the other components (i.e. the thermoset derived from the functionalized poly(arylene) ether, poly(arylene) ether block copolymer, and triallyl (iso)cyanurate).
While Koes discloses embodiments wherein the composition further comprises polybutadiene and/or polyisoprene, this is not required.
Koes does not disclose the fused silica is hydrophobic.
Arthur discloses an electrical substrate material (abstract) comprising amorphous fused silica powder, which is coated in phenyl silane to make it hydrophobic and to increase adhesion, strength, and dimensional stability (Col 4, lines 15-45).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Koes to incorporate the teachings of Arthur, to produce the dielectric composite wherein the fused silica powder is coated in phenyl silane. The coated fused silica would be hydrophobic, and doing so would increase adhesion, strength, and dimensional stability of the product.
Koes in view of Arthur does not disclose the hydrophobized fused silica comprises a surface treatment derived from a flourosilane.
Japp discloses a dielectric composition for forming a dielectric layer usable is circuitized substrates (Abstract). Japp discloses the composition comprises silica fillers (para 0037) which are treated with a flourosilane coupling agent, which assists in chemical bonding of the silica to resin, improves adhesion between the dielectric material and conductive materials, and provides good alkaline resistance to the composite layer (para 0044).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Koes in view of Arthur to incorporate the teachings of Japp and produce the dielectric composite wherein the hydrophobized fused silica is treated with a flourosilane coupling agent. Doing so would assist in chemical bonding of the silica to resin, improve adhesion between the dielectric material and conductive materials, and provide good alkaline resistance to the composite layer.
Response to Arguments
In light of applicant’s amendments, new grounds of rejection are set forth above. 
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicant argues against the 35 USC 112(a) rejection of record of Claim 5, arguing that it would be reasonably understood that all butadienes could be excluded, since the specification discloses use of specific 1,2-vinyl polybutadiene.
However, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims (MPEP 2173.05(i)). Since 1,2-vinyl polybutadiene is the only polybutadiene positively recited in the original disclosure, only 1,2-vinyl polybutadiene may be explicitly excluded in the claims (para 0016). Use of any polybutadiene is not positively recited in the original disclosure, and therefore cannot be specifically excluded in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787